Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 1 of 26 Page ID #:561




                                            Exhibit A
                                       13
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 2 of 26 Page ID #:562




    From: Jason Frank
    Sent: Tuesday, October 30, 2018 3:23 PM
    To: Michael J. Avenatti <mavenatti@eaganavenatti.com>; 'Judy K. Regnier'
    <jregnier@eaganavenatti.com>
    Cc: Scott Sims <ssims@lawfss.com>; 'James R. Selth' <jim@wsrlaw.net>
    Subject: Order on JFL's Motion to Set Hearing Date

    Michael and Judy,

    Please take Notice of Judge Scott’s Order granting JFL’s request to set a hearing date on EA’s Motion
    for a Protective Order (attached hereto).  The Court has set the hearing date for November 28, 2018
    and 10:00 am in Courtroom 6D.  The Court has further ordered the parties to meet and confer on
    the disputed document requests no later than November 14, 2018, with JFL to file a status report
    regarding whether you have agreed to produce the requested documents, and what disputes, if any
    remain.  Please let Scott and I know your availability for the meet and confer.

    We will also serve by mail a copy of the Order.  It is our understanding that EA has been evicted from
    its current offices and will be removed from the premises in the coming weeks.  Could you please
    provide us with the new address for service. 

    Thank you,

    Jason Frank, Esq., Partner
    FRANK SIMS & STOLPER LLP
    19800 McArthur Blvd, Suite 855
    Irvine, California 92612
    (949) 201-2400 (Office Main)
    (949) 201-2404 (Office Direct)
    (310) 902-6000 (Cell)
    jfrank@lawfss.com




                                                     14
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 3 of 26 Page ID #:563




                                            Exhibit B
                                       15
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 4 of 26 Page ID #:564




    From: Scott Sims
    Sent: Wednesday, November 07, 2018 2:04 PM
    To: Michael J. Avenatti <mavenatti@eaganavenatti.com>; Judy K. Regnier
    <jregnier@eaganavenatti.com>
    Cc: Jason Frank (jfrank@lawfss.com) <jfrank@lawfss.com>; jim@wsrlaw.net
    Subject: FW: Order on JFL's Motion to Set Hearing Date

    Michael-

    We have not heard back from you in response to Jason’s email below.  Please let us know your
    availability to meet and confer.

    Thank you.

    Scott H. Sims, Esq.
    FRANK SIMS & STOLPER LLP
    Newport Gateway
    19800 MacArthur Blvd., Suite 855
    Irvine, CA 92612
    T: (949)201-2403
    F: (949)201-2405
    ssims@lawfss.com
    www.lawfss.com




    From: Jason Frank
    Sent: Tuesday, October 30, 2018 3:23 PM
    To: Michael J. Avenatti <mavenatti@eaganavenatti.com>; 'Judy K. Regnier'
    <jregnier@eaganavenatti.com>
    Cc: Scott Sims <ssims@lawfss.com>; 'James R. Selth' <jim@wsrlaw.net>
    Subject: Order on JFL's Motion to Set Hearing Date

    Michael and Judy,

    Please take Notice of Judge Scott’s Order granting JFL’s request to set a hearing date on EA’s Motion
    for a Protective Order (attached hereto).  The Court has set the hearing date for November 28, 2018
    and 10:00 am in Courtroom 6D.  The Court has further ordered the parties to meet and confer on


                                                     16
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 5 of 26 Page ID #:565


    the disputed document requests no later than November 14, 2018, with JFL to file a status report
    regarding whether you have agreed to produce the requested documents, and what disputes, if any
    remain.  Please let Scott and I know your availability for the meet and confer.
     
    We will also serve by mail a copy of the Order.  It is our understanding that EA has been evicted from
    its current offices and will be removed from the premises in the coming weeks.  Could you please
    provide us with the new address for service. 
     
    Thank you,
     
    Jason Frank, Esq., Partner
    FRANK SIMS & STOLPER LLP
    19800 McArthur Blvd, Suite 855
    Irvine, California 92612
    (949) 201-2400 (Office Main)
    (949) 201-2404 (Office Direct)
    (310) 902-6000 (Cell)
    jfrank@lawfss.com
     




                                                     17
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 6 of 26 Page ID #:566




                                            Exhibit C
                                       18
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 7 of 26 Page ID #:567




    From: Scott Sims
    Sent: Tuesday, November 13, 2018 10:56 AM
    To: Michael J. Avenatti <mavenatti@eaganavenatti.com>; Judy K. Regnier
    <jregnier@eaganavenatti.com>
    Cc: Jason Frank <jfrank@lawfss.com>; jim@wsrlaw.net
    Subject: Re: Order on JFL's Motion to Set Hearing Date
     
    Michael,

    We were hoping we could meet and confer today with you on the federal court subpoena after the
    ex parte hearing before Judge Landin. Unfortunately that didn’t happen. Please let us know when
    you are available to meet and confer. 

    Thank you. 
     
    Scott H. Sims
    Frank Sims & Stolper LLP
    (949)201-2403
    Sent from my iPhone

    On Nov 7, 2018, at 2:03 PM, Scott Sims <ssims@lawfss.com> wrote:

          Michael-
           
          We have not heard back from you in response to Jason’s email below.  Please let us
          know your availability to meet and confer.
           
          Thank you.
           
          Scott H. Sims, Esq.
          FRANK SIMS & STOLPER LLP
          Newport Gateway
          19800 MacArthur Blvd., Suite 855
          Irvine, CA 92612
          T: (949)201-2403
          F: (949)201-2405
          ssims@lawfss.com
          www.lawfss.com
           


                                                   19
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 8 of 26 Page ID #:568


         
         
        From: Jason Frank
        Sent: Tuesday, October 30, 2018 3:23 PM
        To: Michael J. Avenatti <mavenatti@eaganavenatti.com>; 'Judy K. Regnier'
        <jregnier@eaganavenatti.com>
        Cc: Scott Sims <ssims@lawfss.com>; 'James R. Selth' <jim@wsrlaw.net>
        Subject: Order on JFL's Motion to Set Hearing Date
         
        Michael and Judy,
         
        Please take Notice of Judge Scott’s Order granting JFL’s request to set a hearing date on
        EA’s Motion for a Protective Order (attached hereto).  The Court has set the hearing
        date for November 28, 2018 and 10:00 am in Courtroom 6D.  The Court has further
        ordered the parties to meet and confer on the disputed document requests no later
        than November 14, 2018, with JFL to file a status report regarding whether you have
        agreed to produce the requested documents, and what disputes, if any remain.  Please
        let Scott and I know your availability for the meet and confer.
         
        We will also serve by mail a copy of the Order.  It is our understanding that EA has been
        evicted from its current offices and will be removed from the premises in the coming
        weeks.  Could you please provide us with the new address for service. 
         
        Thank you,
         
        Jason Frank, Esq., Partner
        FRANK SIMS & STOLPER LLP
        19800 McArthur Blvd, Suite 855
        Irvine, California 92612
        (949) 201-2400 (Office Main)
        (949) 201-2404 (Office Direct)
        (310) 902-6000 (Cell)
        jfrank@lawfss.com
         
        <show_temp (8).pdf>




                                                  20
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 9 of 26 Page ID #:569




                                            Exhibit D
                                       21
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 10 of 26 Page ID
                                  #:570




 From: Jason Frank
 Sent: Wednesday, November 14, 2018 11:40 AM
 To: 'Michael Avenatti' <mavenatti@eaganavenatti.com>
 Cc: Scott Sims <ssims@lawfss.com>; 'Judy K. Regnier' <jregnier@eaganavenatti.com>
 Subject: Meet and Confer
  
 Michael,
  
 Today is the last day for the meet and confer.  You have ignored our prior requests.  Please let us
 know your availability for the meet and confer this afternoon.
  
 Thank you,
  
 Jason Frank, Esq., Partner
 FRANK SIMS & STOLPER LLP
 19800 McArthur Blvd, Suite 855
 Irvine, California 92612
 (949) 201-2400 (Office Main)
 (949) 201-2404 (Office Direct)
 (310) 902-6000 (Cell)
 jfrank@lawfss.com
  




                                                  22
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 11 of 26 Page ID
                                  #:571




                                          Exhibit E
                                     23
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 12 of 26 Page ID
                                  #:572




 From: Jason Frank
 Sent: Wednesday, November 14, 2018 2:09 PM
 To: 'Michael J. Avenatti' <mavenatti@eaganavenatti.com>
 Cc: Scott Sims <ssims@lawfss.com>; Judy K. Regnier <jregnier@eaganavenatti.com>
 Subject: RE: Meet and Confer
  
 Thank you.  Please let us know what number to call.  In preparation for the meet and confer, below
 are the modifications we have previously offered to the subpoena, and additional modifications will
 agree to.  Please make sure you are prepared to let us know what you and EA will agree to produce. 
 To date, you and EA have never offered to produce any documents in response to any of the
 categories in the subpoena.
  
     1. Bank Statements (2013 to the Present).  JFL will agree to narrow this request so that Avenatti

        and EA do not need to produce bank records from California Bank & Trust (“CBT”), other than

        from EA’s IOLTA account (“CBT”).  Further, JFL will agree to narrow this request so that

        Avenatti is only required to produce the following bank records: (a) EA’s bank records from

        banks other than CBT during the requested time period; (b) Avenatti’s bank records during

        the requested time period reflecting any payments made directly or indirectly from EA or to

        EA; (c)   the bank records for any entities owned or controlled, in whole or in part, by Avenatti

        reflecting any payments during the requested time period made directly or indirectly from EA

        or to EA,  including but not limited to Avenatti & Associates, APC, Global Baristas, USA, LLC,

        Global Baristas, LLC, Doppio, Inc, GB Autosport LLC, Passport 420 LLC, and Michael Avenatti

        Esq.    

     2. EA Financial Statements (2013 to Present).  This will include standard financial statements,

        such as profit & loss statements and balance sheets, as well as the “ledgers” that Avenatti

        testified he maintains to keep track of amounts owed to his affiliated entities, such as the

        hours worked by EA employees on AA matters, and loans to and from affiliated entities.

  

     3. EA Lease Agreement.  JFL will agree to narrow this request so that it only requires the



                                                   24
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 13 of 26 Page ID
                                  #:573

        production of EA’s current lease agreements, with the amendments currently in effect, as well

        as any personal or corporate guaranties and uncured default notices.

  

     4. EA Partnership Agreement.  JFL will narrow this request so that it only requires the

        production of EA’s Partnership Agreement(s) and amendments, as well as the documents

        relating to Michael Eagan’s withdrawal from the partnership, including but not limited to any

        agreements related thereto (such as distribution or indemnification agreements) and

        communications concerning Mr. Eagan’s withdrawal.

  

     5. EA Assets.  JFL will agree that EA and Avenatti can comply with this request by creating a

        document identifying EA’s current assets, including but not limited to, interests in real estate,

        personal property, intellectual property, accounts receivable and general intangibles.  For

        furniture and artwork, there will need to be specific descriptions so that JFL can identify the

        property (i.e., 6 desktop computers located at Irvine office, two conference tables, two prints

        hanging in reception and copy room, etc.)

  

     6. EA Liabilities.  JFL will agree that EA and Avenatti can comply with this request by creating a

        document listing EA’s current liabilities.

  

     7. EA Insurance Policies (2013 to Present).  This will include all insurance policies for EA, or any

        business owned by or affiliated with EA, including any endorsements or riders attached

        thereto.

  

     8. EA Federal & State Tax Returns (2013 to Present).  This will include the complete tax returns,

        including all attachments and K-1 Schedules

  

     9. EA Profit & Loss Statements (2013 to Present).  This should be covered by Request 2.

  



                                                     25
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 14 of 26 Page ID
                                  #:574

     10. EA Balance Sheets (2013 to Present). This should be covered by Request 2.

  

     11. EA Client List (2014 to Present). JFL will agree that EA and Avenatti can comply with this

         request by preparing a list of EA clients from 2014 to the present.  To the extent that the

         client has not filed a lawsuit, JFL will agree that EA and Avenatti can identify the client by a

         Pseudonym (e.g. John Doe 1), the name of the potential adversary, and a general description

         of the claim without identifying details (e.g., personal injury, employment discrimination,

         etc.), subject to JFL’s right to request further information at a later date.

  

     12. Currently Pending Lawsuits. JFL will agree that EA and Avenatti can comply with this request

         by preparing a list of the currently pending cases in which EA, AA, Avenatti or any other entity

         controlled in whole or in part by Avenatti represents a client, or in which EA, AA, Avenatti or

         any other entity controlled in whole or in part by Avenatti represents may be entitled to

         receive fees.  The list will include the Case Name, Court, Case No. and the Party Represented.

  

     13. Former EA Cases Currently Pending.   JFL will agree that EA and Avenatti can comply with this

         request by preparing a list of the currently pending cases in which EA, AA, Avenatti or any

         entity controlled in whole or in part by Avenatti formerly represented a client (but no longer

         does) by the Case Name, Court, Case No. and the Party Represented. 

     14. EA Retainer Agreements:  JFL will agree to narrow this request to (a) the retainer agreements

         for the currently pending matters identified in Request 12 and 13; and (b) any retainer

         agreements entered after January 1, 2013.  

     15. EA Fee Sharing Agreements.  JFL will agree to narrow this request to (a) the fee sharing

         agreements for the currently pending matters identified in Request 12 and 13; and (b) any fee

         sharing agreements entered after January 1, 2013.

     14. EA Other Compensation Agreements.  This includes any other agreements currently in effect

         in which EA may be entitled to money.

     15. EA Rent or Sublease Agreements.  JFL will agree to narrow this request so that it only



                                                     26
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 15 of 26 Page ID
                                  #:575

       includes rent or sublease agreements that entitle(d) EA to receive rent payments from

       January 1, 2018 to the present.

   16. EA Loan Agreements.  This includes any loan agreements between EA, on the one hand, and

       Avenatti, Eagan, or any entities owned, in whole or in party by Avenatti or Eagan on the other

       hand, from January 1, 2013 to the present.  With respect to any other loan agreements, JFL

       will agree that they only need to be produced if payments have been made or will be owed

       after January 1, 2018.

   17. EA Third-Party Beneficiary Agreements.  JFL will agree to narrow this request so that it will

       only require the production of agreements in which EA was or may be entitled to receive

       money as a third-party beneficiary after January 1, 2018.

   18. EA Financing Agreements.  JFL will agree to narrow this request so that it will only require the

       production of financing agreements that are or were in effect after January 1, 2013.

   19. EA Payments to Avenatti or Avenatti Entities Over $1,000:  It is our understanding that EA’s

       Bank Statements will include copies of all checks and wire transfers.  To the extent there was

       a payment over $1,000 that is not reflected in the Bank Statements, then those payments will

       need to be produced.

   20. EA Payments to Eagan or Eagan Entities Over $1,000:  Same as Request 19.

   21. EA Agreements with AA.  This includes any and all agreements between EA and AA, including

       but not limited to loan agreements, finance agreements, fee sharing agreements,

       employment agreements and any other agreements.

   22. AA and Avenatti Retainer Agreements:  JFL will agree to narrow this request to (a) the

       retainer agreements for the currently pending matters identified in Request 12 and 13; and

       (b) any retainer agreements entered after January 1, 2013.  

   23. EA Assignment of Fees (2013 to Present).  To the extent EA, AA or Avenatti have assigned

       fees or the right to fees to any third parties from January 1, 2013 to the Present, JFL requests

       that EA and Avenatti produce the agreements and communications related thereto (including

       emails).

   24. EA Fee Dispute Documents: JFL will agree to narrow this request to documents and



                                                  27
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 16 of 26 Page ID
                                  #:576

       communications relating to fee disputes that are or were not resolved after January 1, 2018.

   25. EA Payments over $1,000.  Again, it is our understanding that EA’s Bank Statements will

       include this information.  To the extent such transactions are not included in the Bank

       Statements, those payments will need to be produced.

   26. EA Checks to “Cash” (2013 to Present).  JFL’s understanding is that EA’s Bank Statements will

       identify any checks written to “Cash.”  However, EA will still need to produce any documents

       or ledgers which indicate the recipient of the cash payment.

   27. EA Withdrawals or Countercheck to “Cash” (2013 to Present).  Again, JFL’s understanding is

       that EA’s Bank Statements will reflect this information.  However, to the extent the recipient

       of the withdrawal is not identified, EA and Avenatti will need to identify the recipient.

   28. All Agreements with Gerald Tobin.  JFL stands by this request.

   29. All Documents with and Communications with Gerald Tobin.  JFL will agree to narrow this

       request to communications regarding payments to Tobin and his involuntary bankruptcy

       petition.

   30. Agreements with X-Law Group and/or Filippo Marchino.  JFL stands by this request without

       modification.

   31. Documents/Communication about Judgment. JFL will agree that this request only requires

       the production of non-privileged documents and communications concerning or relating to

       the judgment in favor of JFL, including but not limited to emails, notes, letters, memoranda

       and text messages.  JFL will agree that EA and Avenatti do not need to produce court filings

       relating to the Judgment or prepare a privilege log of privileged communications, unless the

       communication is with a party who is not an attorney representing EA.

   32. Documents Concerning Maseco.  JFL will withdraw this request, without waiving its right to

       request such documents in the future.

   33. EA Agreements with Any Entity or Controlled, in whole or in part, by Avenatti.  JFL clarified

       that this is only seeking such agreements in which EA is one of the parties.

   34. EA’s QuickBooks Account Records (2013 to Present).  JFL stands by this request without

       modification. 



                                                  28
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 17 of 26 Page ID
                                  #:577

   35. EA’s Payroll Records (2013 to Present).  JFL will withdraw this request.
  
  
  
 Jason Frank, Esq., Partner
 FRANK SIMS & STOLPER LLP
 19800 McArthur Blvd, Suite 855
 Irvine, California 92612
 (949) 201-2400 (Office Main)
 (949) 201-2404 (Office Direct)
 (310) 902-6000 (Cell)
 jfrank@lawfss.com
  
 From: Michael J. Avenatti <mavenatti@eaganavenatti.com>
 Sent: Wednesday, November 14, 2018 11:57 AM
 To: Jason Frank <jfrank@lawfss.com>
 Cc: Scott Sims <ssims@lawfss.com>; Judy K. Regnier <jregnier@eaganavenatti.com>
 Subject: Re: Meet and Confer
  
 I am available at 4 pm.

 Michael J. Avenatti, Esq.
  

 The preceding email message (including any attachments) contains information that may be
 confidential, protected by the attorney-client or other applicable privileges, or constitutes non-
 public information.  It is intended to be conveyed only to the designated recipient(s). If you are not
 an intended recipient of this message, please notify the sender by replying to this message and then
 delete it from your system.  Use, dissemination, or reproduction of this message by unintended
 recipients is not authorized and may be unlawful.

 On Nov 14, 2018, at 11:40 AM, Jason Frank <jfrank@lawfss.com> wrote:

       Michael,
        
       Today is the last day for the meet and confer.  You have ignored our prior requests. 
       Please let us know your availability for the meet and confer this afternoon.
        
       Thank you,
        
       Jason Frank, Esq., Partner
       FRANK SIMS & STOLPER LLP
       19800 McArthur Blvd, Suite 855
       Irvine, California 92612
       (949) 201-2400 (Office Main)


                                                  29
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 18 of 26 Page ID
                                  #:578

      (949) 201-2404 (Office Direct)
      (310) 902-6000 (Cell)
      jfrank@lawfss.com
       




                                       30
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 19 of 26 Page ID
                                  #:579




                                          Exhibit F
                                     31
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 20 of 26 Page ID
                                  #:580




 From: Scott Sims
 Sent: Wednesday, November 14, 2018 4:05 PM
 To: Jason Frank <jfrank@lawfss.com>; Michael J. Avenatti <mavenatti@eaganavenatti.com>
 Cc: Judy K. Regnier <jregnier@eaganavenatti.com>
 Subject: RE: Meet and Confer
  
 Michael-
  
 Jason and I tried you at the office and on your cell phone.  Please call us to meet and confer.
  
 Thank you.
  
 Scott H. Sims, Esq.
 FRANK SIMS & STOLPER LLP
 Newport Gateway
 19800 MacArthur Blvd., Suite 855
 Irvine, CA 92612
 T: (949)201-2403
 F: (949)201-2405
 ssims@lawfss.com
 www.lawfss.com
  
  
  
 From: Jason Frank <jfrank@lawfss.com>
 Sent: Wednesday, November 14, 2018 2:09 PM
 To: Michael J. Avenatti <mavenatti@eaganavenatti.com>
 Cc: Scott Sims <ssims@lawfss.com>; Judy K. Regnier <jregnier@eaganavenatti.com>
 Subject: RE: Meet and Confer
  
 Thank you.  Please let us know what number to call.  In preparation for the meet and confer, below
 are the modifications we have previously offered to the subpoena, and additional modifications will
 agree to.  Please make sure you are prepared to let us know what you and EA will agree to produce. 
 To date, you and EA have never offered to produce any documents in response to any of the
 categories in the subpoena.
  
    1. Bank Statements (2013 to the Present).  JFL will agree to narrow this request so that Avenatti

       and EA do not need to produce bank records from California Bank & Trust (“CBT”), other than

                                                   32
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 21 of 26 Page ID
                                  #:581


        from EA’s IOLTA account (“CBT”).  Further, JFL will agree to narrow this request so that

        Avenatti is only required to produce the following bank records: (a) EA’s bank records from

        banks other than CBT during the requested time period; (b) Avenatti’s bank records during

        the requested time period reflecting any payments made directly or indirectly from EA or to

        EA; (c)   the bank records for any entities owned or controlled, in whole or in part, by Avenatti

        reflecting any payments during the requested time period made directly or indirectly from EA

        or to EA,  including but not limited to Avenatti & Associates, APC, Global Baristas, USA, LLC,

        Global Baristas, LLC, Doppio, Inc, GB Autosport LLC, Passport 420 LLC, and Michael Avenatti

        Esq.    

     2. EA Financial Statements (2013 to Present).  This will include standard financial statements,

        such as profit & loss statements and balance sheets, as well as the “ledgers” that Avenatti

        testified he maintains to keep track of amounts owed to his affiliated entities, such as the

        hours worked by EA employees on AA matters, and loans to and from affiliated entities.

  

     3. EA Lease Agreement.  JFL will agree to narrow this request so that it only requires the

        production of EA’s current lease agreements, with the amendments currently in effect, as well

        as any personal or corporate guaranties and uncured default notices.

  

     4. EA Partnership Agreement.  JFL will narrow this request so that it only requires the

        production of EA’s Partnership Agreement(s) and amendments, as well as the documents

        relating to Michael Eagan’s withdrawal from the partnership, including but not limited to any

        agreements related thereto (such as distribution or indemnification agreements) and

        communications concerning Mr. Eagan’s withdrawal.

  

     5. EA Assets.  JFL will agree that EA and Avenatti can comply with this request by creating a

        document identifying EA’s current assets, including but not limited to, interests in real estate,

        personal property, intellectual property, accounts receivable and general intangibles.  For

        furniture and artwork, there will need to be specific descriptions so that JFL can identify the



                                                   33
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 22 of 26 Page ID
                                  #:582

         property (i.e., 6 desktop computers located at Irvine office, two conference tables, two prints

         hanging in reception and copy room, etc.)

  

      6. EA Liabilities.  JFL will agree that EA and Avenatti can comply with this request by creating a

         document listing EA’s current liabilities.

  

      7. EA Insurance Policies (2013 to Present).  This will include all insurance policies for EA, or any

         business owned by or affiliated with EA, including any endorsements or riders attached

         thereto.

  

      8. EA Federal & State Tax Returns (2013 to Present).  This will include the complete tax returns,

         including all attachments and K-1 Schedules

  

      9. EA Profit & Loss Statements (2013 to Present).  This should be covered by Request 2.

  

     10. EA Balance Sheets (2013 to Present). This should be covered by Request 2.

  

     11. EA Client List (2014 to Present). JFL will agree that EA and Avenatti can comply with this

         request by preparing a list of EA clients from 2014 to the present.  To the extent that the

         client has not filed a lawsuit, JFL will agree that EA and Avenatti can identify the client by a

         Pseudonym (e.g. John Doe 1), the name of the potential adversary, and a general description

         of the claim without identifying details (e.g., personal injury, employment discrimination,

         etc.), subject to JFL’s right to request further information at a later date.

  

     12. Currently Pending Lawsuits. JFL will agree that EA and Avenatti can comply with this request

         by preparing a list of the currently pending cases in which EA, AA, Avenatti or any other entity

         controlled in whole or in part by Avenatti represents a client, or in which EA, AA, Avenatti or

         any other entity controlled in whole or in part by Avenatti represents may be entitled to



                                                      34
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 23 of 26 Page ID
                                  #:583

       receive fees.  The list will include the Case Name, Court, Case No. and the Party Represented.



   13. Former EA Cases Currently Pending.   JFL will agree that EA and Avenatti can comply with this

       request by preparing a list of the currently pending cases in which EA, AA, Avenatti or any

       entity controlled in whole or in part by Avenatti formerly represented a client (but no longer

       does) by the Case Name, Court, Case No. and the Party Represented.

   14. EA Retainer Agreements:  JFL will agree to narrow this request to (a) the retainer agreements

       for the currently pending matters identified in Request 12 and 13; and (b) any retainer

       agreements entered after January 1, 2013.

   15. EA Fee Sharing Agreements.  JFL will agree to narrow this request to (a) the fee sharing

       agreements for the currently pending matters identified in Request 12 and 13; and (b) any fee

       sharing agreements entered after January 1, 2013.

   14. EA Other Compensation Agreements.  This includes any other agreements currently in effect

       in which EA may be entitled to money.

   15. EA Rent or Sublease Agreements.  JFL will agree to narrow this request so that it only

       includes rent or sublease agreements that entitle(d) EA to receive rent payments from

       January 1, 2018 to the present.

   16. EA Loan Agreements.  This includes any loan agreements between EA, on the one hand, and

       Avenatti, Eagan, or any entities owned, in whole or in party by Avenatti or Eagan on the other

       hand, from January 1, 2013 to the present.  With respect to any other loan agreements, JFL

       will agree that they only need to be produced if payments have been made or will be owed

       after January 1, 2018.

   17. EA Third-Party Beneficiary Agreements.  JFL will agree to narrow this request so that it will

       only require the production of agreements in which EA was or may be entitled to receive

       money as a third-party beneficiary after January 1, 2018.

   18. EA Financing Agreements.  JFL will agree to narrow this request so that it will only require the

       production of financing agreements that are or were in effect after January 1, 2013.

   19. EA Payments to Avenatti or Avenatti Entities Over $1,000:  It is our understanding that EA’s



                                                  35
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 24 of 26 Page ID
                                  #:584

       Bank Statements will include copies of all checks and wire transfers.  To the extent there was

       a payment over $1,000 that is not reflected in the Bank Statements, then those payments will

       need to be produced.

   20. EA Payments to Eagan or Eagan Entities Over $1,000:  Same as Request 19.

   21. EA Agreements with AA.  This includes any and all agreements between EA and AA, including

       but not limited to loan agreements, finance agreements, fee sharing agreements,

       employment agreements and any other agreements.

   22. AA and Avenatti Retainer Agreements:  JFL will agree to narrow this request to (a) the

       retainer agreements for the currently pending matters identified in Request 12 and 13; and

       (b) any retainer agreements entered after January 1, 2013.

   23. EA Assignment of Fees (2013 to Present).  To the extent EA, AA or Avenatti have assigned

       fees or the right to fees to any third parties from January 1, 2013 to the Present, JFL requests

       that EA and Avenatti produce the agreements and communications related thereto (including

       emails).

   24. EA Fee Dispute Documents: JFL will agree to narrow this request to documents and

       communications relating to fee disputes that are or were not resolved after January 1, 2018.

   25. EA Payments over $1,000.  Again, it is our understanding that EA’s Bank Statements will

       include this information.  To the extent such transactions are not included in the Bank

       Statements, those payments will need to be produced.

   26. EA Checks to “Cash” (2013 to Present).  JFL’s understanding is that EA’s Bank Statements will

       identify any checks written to “Cash.”  However, EA will still need to produce any documents

       or ledgers which indicate the recipient of the cash payment.

   27. EA Withdrawals or Countercheck to “Cash” (2013 to Present).  Again, JFL’s understanding is

       that EA’s Bank Statements will reflect this information.  However, to the extent the recipient

       of the withdrawal is not identified, EA and Avenatti will need to identify the recipient.

   28. All Agreements with Gerald Tobin.  JFL stands by this request.

   29. All Documents with and Communications with Gerald Tobin.  JFL will agree to narrow this

       request to communications regarding payments to Tobin and his involuntary bankruptcy



                                                  36
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 25 of 26 Page ID
                                  #:585

       petition.

   30. Agreements with X-Law Group and/or Filippo Marchino.  JFL stands by this request without

       modification.

   31. Documents/Communication about Judgment. JFL will agree that this request only requires

       the production of non-privileged documents and communications concerning or relating to

       the judgment in favor of JFL, including but not limited to emails, notes, letters, memoranda

       and text messages.  JFL will agree that EA and Avenatti do not need to produce court filings

       relating to the Judgment or prepare a privilege log of privileged communications, unless the

       communication is with a party who is not an attorney representing EA.

   32. Documents Concerning Maseco.  JFL will withdraw this request, without waiving its right to

       request such documents in the future.

   33. EA Agreements with Any Entity or Controlled, in whole or in part, by Avenatti.  JFL clarified

       that this is only seeking such agreements in which EA is one of the parties.

   34. EA’s QuickBooks Account Records (2013 to Present).  JFL stands by this request without

       modification.

   35. EA’s Payroll Records (2013 to Present).  JFL will withdraw this request.




 Jason Frank, Esq., Partner
 FRANK SIMS & STOLPER LLP
 19800 McArthur Blvd, Suite 855
 Irvine, California 92612
 (949) 201-2400 (Office Main)
 (949) 201-2404 (Office Direct)
 (310) 902-6000 (Cell)
 jfrank@lawfss.com


 From: Michael J. Avenatti <mavenatti@eaganavenatti.com>
 Sent: Wednesday, November 14, 2018 11:57 AM
 To: Jason Frank <jfrank@lawfss.com>
 Cc: Scott Sims <ssims@lawfss.com>; Judy K. Regnier <jregnier@eaganavenatti.com>
 Subject: Re: Meet and Confer

 I am available at 4 pm.



                                                  37
Case 8:18-cv-01644-VAP-KES Document 24-1 Filed 11/26/18 Page 26 of 26 Page ID
                                  #:586

 Michael J. Avenatti, Esq.


 The preceding email message (including any attachments) contains information that may be
 confidential, protected by the attorney-client or other applicable privileges, or constitutes non-
 public information.  It is intended to be conveyed only to the designated recipient(s). If you are not
 an intended recipient of this message, please notify the sender by replying to this message and then
 delete it from your system.  Use, dissemination, or reproduction of this message by unintended
 recipients is not authorized and may be unlawful.

 On Nov 14, 2018, at 11:40 AM, Jason Frank <jfrank@lawfss.com> wrote:

       Michael,

       Today is the last day for the meet and confer.  You have ignored our prior requests. 
       Please let us know your availability for the meet and confer this afternoon.

       Thank you,

       Jason Frank, Esq., Partner
       FRANK SIMS & STOLPER LLP
       19800 McArthur Blvd, Suite 855
       Irvine, California 92612
       (949) 201-2400 (Office Main)
       (949) 201-2404 (Office Direct)
       (310) 902-6000 (Cell)
       jfrank@lawfss.com




                                                  38
